                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


ERIK SINGLETARY,

                     Petitioner,

       V.                                                 Civ. Act. No. 16-826-RGA

CLAIRE DEMATTEIS, Commissioner, DANA
METZGER, Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                     Respondents. 1




                                   MEMORANDUM OPINION




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Kathryn J. Harrison, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




September   .11_,
                2019
Wilmington, Delaware



1
 Commissioner Claire DeMatteis and Warden Dana Metzger have replaced former
Commissioner Robert M. Coupe and former Warden David Pierce, who were original parties in
this case. See Fed. R. Civ. P. 1 l(d).
A N D ~ ~ D STA ES DI

       Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S .C. § 2254 ("Petition") filed by Petitioner Erik Singletary. (D.I. 2) The State filed an

Answer in opposition, to which Petitioner filed a Reply. (D.I. 8; D.I. 12) For the reasons

discussed, the Court will dismiss Petitioner' s § 2254 Petition as time-barred by the one-year

period oflimitations prescribed in 28 U.S.C. § 2244(d)(l ).

I.     BACKGROUND

       On February 22, 2010, Petitioner resolved two cases by pleading guilty to delivery of

cocaine. 2 (D.I. 8 at 1) On that same day, the Superior Court sentenced Petitioner to twenty years

of Level V incarceration, suspended after twelve years for decreasing levels of supervision. (D .I.

8 at 1-2) Petitioner did not file a direct appeal.

       On May 6, 2014, Delaware' s Office of Defense Services ("OPD") filed a motion for post-

conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") on

Petitioner' s behalf, which the Superior Court dismissed on December 3, 2014. (D.I. 8 at 2) The

Delaware Supreme Court affirmed the Superior Court' s denial of Petitioner' s Rule 61 motion on

October 12, 2015 . (D.I. 8 at 2)

        On September 19, 2016, the OPD filed a§ 2254 Petition on Petitioner' s behalf, asserting

that Petitioner' s lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner ("OCME") was material to his decision to plead guilty and, therefore, his guilty plea

was involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (D.I. 2)

Petitioner also argues that the Delaware Supreme Court made unreasonable findings of fact

during his post-conviction appeal regarding OCME misconduct. The State filed an Answer

asserting that the Petition should be dismissed as time-barred or, alternatively, because the claim
2
 The State entered a nolle prosequi as to all the charges in Petitioner' s other case. (D.I. at 8)
is meritless. (D.I. 8) Petitioner filed a Reply, asserting that the Petition should be deemed timely

filed after applying§ 2244(d)(l)(D) and the doctrine of equitable tolling. (D.I. 12 at 7-8)

       A. OCME CRIMINAL INVESTIGATION

       The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police ("DSP") and the
               Department of Justice ("DOJ") began an investigation into
               criminal misconduct occurring in the Controlled Substances Unit
               of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of
               the lab had been lacking, and security procedures had not been
               followed. One employee was accused of "dry lab bing" (or
               declaring a test result without actually conducting a test of the
               evidence) in several cases. Although the investigation remains
               ongoing, to date, three OCME employees have been suspended
               (two of those employees have been criminally indicted), and the
               Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive
                results and secure convictions. That is, there is no evidence that
                the OCME staff "planted" evidence to wrongly obtain convictions.
                Rather, the employees who stole the evidence did so because it in
                fact consisted of illegal narcotics that they could resell or take for
                personal use.

Brown v. State, 108 A.3d 1201 , 1204-05 (Del. 2015).

II.     TIMELINESS

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:




                                                  2
                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(l). AEDPA' s limitations period is subject to statutory and equitable tolling.

See Holland v. Florida, 560 U.S. 631 , 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner' s§ 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in§ 2244(d)(l). See Lindh v. Murphy, 521 U. S. 320, 336 (1997). Toe State contends

that the starting date for the limitations period is March 24, 2010, the date on which Petitioner' s

conviction became final. (D.I. 8 at 6) Petitioner, however, appears to assert that he is entitled to

a later starting date for AEDPA' s limitations period-April 15, 2014-under § 2244(d)(l )(D),

because that is the date on which the State began to notify defendants in certain active cases

about the OCME evidence misconduct. (D.I. 12 at 6-7)

        In order to determine if the April 15, 2014 revelation of the OCME misconduct

constitutes a newly discovered factual predicate warranting a later starting date for the

limitations period under §2244(d)(l)(D), the Court must first distill Petitioner' s argument to its

core. Toe argument appears to be two-fold. First, Petitioner contends that the State violated
                                                  3
Brady v. Maryland, 373 U.S . 83 (1963) by failing to disclose that there was ongoing misconduct

at the OCME during the time he was considering whether to enter a plea. Second, he contends

that the Delaware state courts should have deemed his guilty plea involuntary under Brady v.

United States, 397 U.S. 742, 748 (1970) due to the State' s failure to disclose the Brady v.

Maryland evidence, i.e. , the OCME misconduct. In short, Petitioner asserts that his lack of

knowledge about the OCME misconduct is vital to his habeas claim because that lack of

knowledge rendered his guilty plea involuntary and unknowing under Brady v. United States.

       Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is

"induced by threats (or promises to discontinue improper harassment), misrepresentation

(including unfulfilled or unfillable promises), or perhaps by promises that are by their nature

improper as having no proper relationship to the prosecutor' s business (e.g. bribes)." Brady, 397

U.S . at 755. A violation of Brady v. Mary land occurs when the government fails to disclose

evidence materially favorable to the accused, including both impeachment evidence and

exculpatory evidence. 3 See United States v. Bagley, 473 U.S. 667, 676 (1985). For purposes of

the inquiry under § 2244( d)(l )(D), whether or not the OCME misconduct affected, or could have

affected, Petitioner's decision to plead guilty depends on whether the drugs in his case were

tested by the OCME and the results were provided to him prior to entering a plea. Therefore, in

order to trigger a later starting date under§ 2244(d)(l)(D) for this involuntary plea/Brady v.

Maryland Claim, Petitioner must show that (1) the drug evidence in his case was tested by the


3
 A petitioner establishes a Brady v. Maryland violation by showing that: ( 1) the evidence at issue
was favorable to the accused, either because it was exculpatory or it had impeachment value: (2)
the prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence
was material. See Strickler v. Greene, 527 U.S . 263 , 281-82 (1999); Lambertv. Blackwell, 387
F.3d 210, 252 (3d Cir. 2004).

                                                 4
OCME and he received the results of the test before entering a plea; and (2) exercising due

diligence, he could not have learned that the evidence in his case may have been part of the

compromised drug evidence involved in the OCME scandal until April 15, 2014.

       Petitioner has not met this burden, because he has not satisfied the first prong of this test.

Petitioner entered his guilty plea on February 22, 2010, but it appears that the OCME report

concerning the drugs was not completed until March 31 , 2010 and not signed until April 26,

2010.4 (D.I. 7 at 8; D.I. 13-2 at 448-49) If the OCME test results were not completed until

March 31, 2010, then the test results cannot be said to have played a factor in his decision to

plead guilty in February 2010. Thus, the Court need not address the second prong of the

aforementioned test, and concludes that Petitioner has not established a factual predicate

triggering a later starting date for the limitations period under§ 2244(d)(l)(D). Accordingly, the

one-year limitations period began to run when Petitioner's conviction became final under

§ 2244(d)(l )(A).

       Pursuant to§ 2244(d)(l)(A), if a state prisoner does not appeal a state court judgment, the

judgment of conviction becomes final, and the one-year period begins to run, upon expiration of

the time period allowed for seeking direct review. See Kapral v. United States, 166 F.3d 565,

575 , 578 (3d Cir. 1999); Jones v. Morton , 195 F.3d 153, 158 (3d Cir. 1999). Here, the Delaware

Superior Court sentenced Petitioner on February 22, 2010, and he did not appeal that judgment.

Therefore, Petitioner's conviction became final on March 24, 2010. See Del. Supr. Ct. R. 6(a)(ii)

4
 As Petitioner notes, there is nothing in the OCME report with his name on it - rather, the report
contains the pseudonym "E." (D.I. 7 at 8) In turn, there is no signature on the report, just a date
indicating the date of signature. (D.I. 13-2 at 448-49) While the absence of these identifying
factors is troublesome, the Court presumes the drug testing was completed on these dates since
Petitioner does not challenge that fact. The alternate conclusion would be that the drugs were not
sent for testing, which would also result in the Court using the date on which Petitioner's
judgment of conviction became final as the starting date for the limitations period.
                                                  5
(establishing a thirty day period for timely filing of notice of appeal). Applying the one-year

limitations period to that date, Petitioner had until March 24, 2011 to timely file his Petition. See

Wilson v. Beard, 426 F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil Procedure 6(a)

and (e) applies to federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127, at *3 n. 3 (D.

Del. Apr. 27, 2015)(AEDPA' s one-year limitations period is calculated according to the

anniversary method, i.e., the limitations period expires on the anniversary of the triggering event,

which is the day on which the judgment of conviction became final).

         Petitioner did not file the instant§ 2254 petition until September 19, 2016, approximately

five years and six months after the expiration of AEDPA's statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutorily or equitably tolled. See

Holland v. Florida, 560 U.S. 631 , 645 (2010)(equitable tolling); 28 U.S.C . § 2244(d)(2)

(statutory tolling). The Court will discuss each doctrine in turn.

         A. Statutory Tolling

         Pursuant to § 2244( d)(2), a properly filed application for state collateral review tolls

AEDPA' s limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDPA' s

one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). However,

the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).




                                                   6
       Petitioner' s Rule 61 motion, filed on May 6, 2014, has no statutory tolling effect, because

it was filed long after AEDPA's limitations period expired in March 2011. Thus, the Petition is

time-barred, unless equitable tolling applies.

       B. Equitable Tolling

       Pursuant to the equitable tolling doctrine, the one-year limitations period may be tolled in

very rare circumstances for equitable reasons when the petitioner demonstrates "(1) that he has

been pursuing his rights diligently, and (2) some extraordinary circumstance stood in his way

and prevented timely filing." Holland, 560 U .S. at 649 (emphasis added). Equitable tolling is

not available where the late filing is due to the petitioner' s excusable neglect. Id.; Miller v. New

Jersey State Dept. of Corr., 145 F.3d 616, 618-19 (3d Cir. 1998). A petitioner's obligation to act

diligently applies to both his filing of the federal habeas application and to his filing of state

post-conviction applications. See LaCava v. Kyler, 398 F.3d 271 , 277 (3d Cir.2005). In turn, the

Third Circuit has explained that equitable tolling of AEDPA's limitations period may be

appropriate in the following circumstances:

               (1) where the defendant (or the court) actively misled the plaintiff;
               (2) where the plaintiff was in some extraordinary way prevented
               from asserting his rights; or
               (3) where the plaintiff timely asserted his rights mistakenly in the
               wrong forum.

Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del. Nov. 28, 2001).

        Here, Petitioner contends that equitable tolling is warranted because, "through no fault of

his own," he was unable to file his Rule 61 motion in the Delaware Superior Court before May 6,

2014. (D.I. 12 at 8) He asserts that his delay in filing the Petition "was caused by extraordinary

circumstances created by a deceptive member of the prosecution team - i.e., OCME," and

contends:
                                                   7
               It would be inequitable to prevent him from seeking relief when
               several similarly situated petitioners will have their claims heard
               even though they discovered the misconduct at the same time as he
               did, filed their petitions at the same time or after he did and
               exhausted their state remedies around the same time as he did. It is
               unfair to penalize him because his counsel's state resources were
               significantly strained due to the hundreds of motions they filed
               upon discovery of the misconduct. Further, because Petitioner' s
               claim arises from systemic government misconduct, the interest of
               justice requires his claim be heard.

(D.I. 12 at 8-9)

        Petitioner' s equitable tolling argument is unavailing. Even if, arguendo, the Court

accepted Petitioner' s statement that he could not have filed his Rule 61 motion before May 6,

2014, Petitioner does not explain his delay in filing the instant Petition in this Court after that

date. See Ross v. Varano , 712 F.3d 784, 803 (3 rd Cir. 2013)("[F]or a petitioner to obtain relief

[via equitable tolling] there must be a causal connection, or nexus, between the extraordinary

circumstances he faced and the petitioner' s failure to file a timely federal petition."). Petitioner

raised the issue of the OCME drug evidence scandal in his Rule 61 motion that he filed in the

Delaware Superior Court on May 6, 2014, and the Delaware Supreme Court affirmed the denial

of the Rule 61 motion on October 12, 2015 . While a habeas petition filed on around May 6,

2014 or October 12, 2015 would still have been untimely, Petitioner' s act of filing a "protective"

§ 2254 petition5 in this Court along with a motion to stay the proceeding while awaiting the

Delaware state courts ' post-conviction decisions would have helped to demonstrate reasonable

diligence on Petitioner's part. See, e.g. , Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir.


5
 In Pace v. DiGuglielmo, the Supreme Court explained that a "petitioner's reasonable confusion
about whether a state filing would be timely" when attempting to exhaust state remedies may
constitute good cause for him to file a "protective petition in federal court and ask[] the federal
court to stay and abey the federal habeas proceedings until state remedies are exhausted." 544
U.S. 408, 416 (2005).
                                                   8
2000)(once the extraordinary circumstance ends, petitioner must exercise reasonable diligence in

filing his petition). Additionally, to the extent the delayed filing was due to a miscalculation or

mistake on the part of the attorney(s) representing Petitioner, "attorney error, miscalculation,

inadequate research, or other mistakes" do not amount to extraordinary circumstances for

equitable tolling purposes. See Hendricks v. Johnson , 62 F. Supp. 3d 406, 411 (D. Del. 2014).

       In short, Petitioner cannot demonstrate that the OCME scandal, and/or the timing of the

State' s disclosure about the OCME scandal, actually prevented him from timely filing a petition

seeking federal habeas relief. For all of these reasons, the Court concludes that the doctrine of

equitable tolling is not available to Petitioner on the facts he has presented. Accordingly, the

Court will deny the instant Petition as time-barred. 6

III.   CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ). A certificate of

appealability is appropriate when a petitioner makes a "substantial showing of the denial of a

constitutional right" by demonstrating "that reasonable jurists would find the district court' s

assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slackv.

McDaniel, 529 U.S . 473,484 (2000). When a district court denies a habeas petition on

procedural grounds without reaching the underlying constitutional claims, the court is not

required to issue a certificate of appealability unless the petitioner demonstrates that jurists of

reason would find it debatable: (1) whether the petition states a valid claim of the denial of a




6
 Having concluded that it must deny the Petition as time-barred, the Court will not address the
State's alternate reason for denying the Petition.
                                                  9
constitutional right; and (2) whether the court was correct in its procedural ruling. See Slack, 529

U.S. at 484.

       The Court has concluded that the instant Petition is time-barred. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate

of appealability.

IV.    CONCLUSION

       For the reasons discussed, Petitioner' s Application For A Writ Of Habeas Corpus

Pursuant To 28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                 10
